DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-9, filed December 16, 2021, with respect to the rejection of Claims 1-11 and 22 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The Claims 1-11 and 22 under 35 U.S.C. §112(b) has been withdrawn in view of the amendment. 

Applicant’s arguments, see page 9-11, filed December 16, 2021, with respect to the rejection of Claims 1, 2, 5-13 and 16-22 under 35 U.S.C §103 have been fully considered and are persuasive.  The Claims 1, 2, 5-13 and 16-22 under 35 U.S.C §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-13 and 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance:



Prior art reference Li is directed to a method and apparatus for location services. Li discloses obtaining first measurement information for positioning a terminal device. The method further comprises identifying a match with the first measurement information from reference data. The reference data comprises, for each of a plurality of predefined locations, second measurement information which is collected for a reference device by using multi-antenna technology. The method further comprises determining a three-dimensional position of the terminal device, based at least in part on the second measurement information matched with the first measurement information (Li Abstract; Figure 1-3,6, 9, and 10; Paragraph [0003 and 0063-0085]).
Prior art reference Zhang is directed to position fingerprint-based beam selection in millimeter wave heterogeneous networks. the beam selection scheme and the multi-cell cooperation BF scheme based on PFP are proposed in cellular mmWave heterogeneous networks with densely deployed small cells by taking advantage of the transmission characteristics of mmWave. Compared with the existing beam selection algorithms, the proposed PFP-based scheme can avoid the shortcomings of the computational complexity caused by exhaustive search algorithm while reducing the feedback. In particular, the proposed multi-cell cooperation Zhang Abstract; Section 1 and 4).
Prior art reference Lin is directed to Location-based beam prediction using machine learning. Network equipment receives, from User Equipment (UE), information indicative of each of multiple UE locations in a wireless communication network. For each location, a respective antenna beam direction for communications between the network equipment and a UE at each location is determined. A Machine Learning (ML) module is trained using each location as an ML module input and the respective antenna beam direction for each location as an ML module output. The trained ML module is then used to provide beam predictions based on UE location. Based on the current location of a UE, one or more antenna beam directions for communications between the network equipment and the UE at the current location are obtained from the ML module. The UE location is input to the ML module, and the antenna beam direction(s) are then obtained from the ML module output(s) (Lin Abstract; Paragraph [0002-0012, 0031-0033, 0044, 0073 and 0151]).
Prior art reference Liu is directed to a method for creating and using network coverage models. A request for a predicted coverage model that represents a first signal propagation in a first portion of a network that covers a first area associated with a first geographic location can be received. An aerial image that depicts the first area can be obtained. The aerial image can be provided to an existing coverage model. The existing coverage model can include a neural network, and the existing coverage model can be based on a second signal propagation in a second portion of the network that covers a second area associated with a second location. The predicted coverage model for the first area can be obtained from the existing coverage model (Liu Abstract; Column 1-4).
Zhu Abstract; Paragraph [0002-0005 and 0031-0034]).


The prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….constructing, at a fingerprint DB construction step, fingerprint data on the basis of the location information and the reference signal received power of the at least one user terminal that are received; constructing, a user model construction step, a model on the basis of a beam index for each location of the user terminal, the beam index being derived from the fingerprint data; and deriving, from a deep neural network at an optimal beam index derivation step, the beam index in which strength of the received power for each location is the maximum, wherein the reference signals are periodically transmitted from the base station to the at least one user terminal found through exhaustive search, and are transmitted on the basis of a beamforming vector, wherein the beamforming vector is a beam in which small-scale fading of the reference signal received power is the maximum in a codeword of a preset codebook.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414